UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): July30, 2007 En Pointe Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware 000-28052 75-2467002 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 2381 Rosecrans Avenue, Suite 325, El Segundo, California 90245 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 725-5200 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. OnJuly 30, 2007, En Pointe Technologies Sales, Inc. and En Pointe Gov, Inc. (collectively "En Pointe"), wholly-owned subsidiaries of En Pointe Technologies, Inc., and GE Commercial Distribution Finance Corporation entered into an Addendum (the Addendum")to that certain Business Financing Agreement and that certain Agreement for Wholesale Financing, each dated June 25, 2004, as amended ("Agreement"). The original June 25, 2004Agreement expired on June 25, 2007 and was extendedon June 13,2007to July 31, 2007 by a temporary overline letter agreement. The Addendum is effective July 25, 2007 and En Pointe Technologies, Inc. executed an acknowledgement to the Addendum in its capacity as Guarantor of the obligations under the agreements.Under terms of the Addendum,En Pointe has available collectively for borrowingunder its accounts receivable and flooring facility up to forty-five million dollars ($45,000,000). The Addendum is for a period of three years from August 1, 2007 and for successive one year periods thereafter, subject to termination at the end of any such period on at least sixty days prior written notice by either party to either party.Effective for theJune 2007 quarter and succeeding quarters going forward, the Addendum deletes all prior financial covenants and restates them effective for the last day of each calendar quarter as follows: a. Tangible Net Worth and Subordinated Debt in the combined amount of not less than $12,750,000. b. Debt minus Subordinated Debt to Tangible Net Worth and Subordinated Debt will not exceed 5.0:1.00 at June 30, 2007 and 4.75:1.00 for succeeding quarters thereafter. c. TotalFunded Indebtedness, as defined in theAgreement,to EBITDAfor the preceding four fiscal quarters then ended, shall be no more than three to one (3.00:1.00). The foregoing description of the Addendum is qualified in its entirety by reference to the Addendum, which is attached as Exhibit 10-61 hereto and is incorporated herein by reference. Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. The disclosure set forth above under Item 1.01 is hereby incorporated by reference into this Item 2.03. Item 9.01 Financial Statements and Exhibits. (a) Financial statements of business acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Shell Company Transactions. Not applicable. (d)Exhibits: Exhibit Number Description Exhibit 10-61 Addendum to Business Financing Agreement and Agreement for Wholesale Financing among En Pointe Technologies Sales, Inc., En Pointe Gov, Inc. and GE Commercial Distribution Finance Corporation, dated July 30, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. En Pointe Technologies, Inc. July30, 2007 By: /s/ Javed Latif Name: Javed Latif Title: Chief Financial Officer
